IN THE SUPREME COURT OF THE STATE OF NEVADA




                GODERICK VILLADELGADO,                                    No. 85273
                Petitioner,
                vs.

                THE EIGHTH JUDICIAL DISTRICT                                   FILE
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                       OCT 06 2022
                CLARK,                                                       ELIZABETH A. BROWN
                                                                          CLERK 111F
                                                                                 1     REME COURT
                Respondent.                                               BY      •
                                                                               DEPUTrcLERK




                                          ORDER DENYING PETITION


                            This is an original pro se petition for a writ of mandamus
                challenging the parole board's decision to deny parole.
                            Mandamus relief is an extraordinary remedy, and petitioners
                bear the burden to show that such relief is warranted. See Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). In the
                instant matter, petitioner has not demonstrated that extraordinary relief is
                warranted, as the petition is not supported by any relevant documentation
                and lacks critical information about petitioner's conviction, sentence, as
                well as the parole board proceeding and determination. NRAP 21(a)(4)
                (stating that it is the petitioner's obligation to provide an appendix that
                includes all records that may be essential to understand the matters set
                forth in the petition).




SUPREME COURT
      OF
   NEVADA


  " 47A
                                                                                       02 .2   -3)5S5-
                           Most importantly, the petition does not include the parole board
                determination that petitioner challenges. NRAP 21(a)(4). Without this
                crucial information, we cannot evaluate the petition.1 Accordingly, we
                           ORDER the petition DENIED.




                                                                              ,   C.J.
                                                  Parrhguirre


                                                                                  J.
                                                  Hardesty


                                                             414(.4-.0            J.
                                                  Stiglich



                cc:   Goderick Villadelgado
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'Petitioner has filed an erratum to the petition, which we have
SUPREME COURT   considered together with the petition.
         OF
       NEVADA


••))   7A